An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-431
                       NORTH CAROLINA COURT OF APPEALS

                            Filed: 16 September 2014


IN THE MATTER OF:

P.M.N.                                        Randolph County
A Minor Child                                 No. 10 JA 56



      Appeal by Respondent from order entered 22 January 2014 by

Judge   Scott    C.   Etheridge     in   Randolph     County    District    Court.

Heard in the Court of Appeals 18 August 2014.


      Erica   Glass   for  Petitioner-Appellee                 Randolph     County
      Department of Social Services.

      Rebekah W. Davis for Respondent-Appellant mother.

      Administrative Office of the Courts, by Appellate Counsel
      Tawanda N. Foster, for guardian ad litem.



      DILLON, Judge.


      Respondent, mother of the minor child P.M.N. (“Penny”),1

appeals from the district court’s “Permanency Planning Review

Order” awarding guardianship of the child to her foster parents

(hereinafter “Mr. and Mrs. M.”) and granting to Respondent a

1
  The parties stipulated to the use of this pseudonym to protect
the child’s privacy.
                                             -2-
minimum of two, two-hour periods of supervised visitation per

month.     We affirm.

                                      I. Background

      The Randolph County Department of Social Services (“DSS”)

obtained        non-secure      custody    of      six-month-old         Penny     on   5   May

2010, after filing a juvenile petition alleging she was abused,

neglected,        and    dependent.          By    consent       of     the   parties,      the

district court entered an adjudication of dependency on 19 April

2011, based on the parents’ inability to care for Penny and lack

of   an    appropriate        alternative          child     care       arrangement.         In

support of the adjudication, Respondent stipulated that she and

Penny’s father lacked stable housing and had “issues of domestic

violence” in their relationship; that she had violated a safety

plan with DSS by moving with Penny from a safety resource into

an   unapproved         home;      and   that      she     and    the     father    “receive

disability benefits based upon their mental limitations[.]”

      At    the       time    it    became        involved       with    Penny,     DSS     was

providing adult protective services (“APS”) to Respondent and

was her disability benefits payee.                    A psychologist from Carolina

Piedmont Psychological Associates evaluated Respondent in June

2012 and diagnosed her as mildly mentally retarded with a Full

Scale      IQ    of     62.        Respondent       had    moderate       impairments        in
                                    -3-
attention, concentration,       and functional living skills,                which

required “some assistance” to allow her to live independently.

The psychologist found Respondent’s judgment to be “immature and

impaired” and her general intellectual ability to fall within

the first percentile for persons of her age cohort.                      He also

noted that “three previous evaluations going back to 1997 have

all resulted in similar scores.”

      In September 2011, the district court ceased reunification

efforts as to Penny’s father and established a permanent plan of

reunification    with    Respondent.      On   7    March      2012,   the   court

ceased all reunification efforts and changed Penny’s permanent

plan from reunification with Respondent to adoption.

      DSS moved to terminate the parental rights of Respondent

and Penny’s father on 26 March 2012.               After a lengthy hearing,

the   district   court    entered   an    order     on   26    September     2013,

finding no grounds       for termination       as to     Respondent.         While

acknowledging     “the     Mother’[s]      limitations          and    cognitive

impairment[,]” the court noted that she had “shown progress and

made efforts.”     The court did adjudicate grounds to terminate

the   parental   rights    of   Penny’s     father       but    concluded    that

termination would not be in the child’s best interests, because

it would foreclose the ability of DSS or Respondent “to obtain
                                      -4-
support or any assistance” from him.                The court denied DSS’s

motion, but continued Penny in DSS custody.              At the next review

hearing,   the    court   established       concurrent   permanent    plans   of

reunification with Respondent or guardianship and ordered DSS to

resume reunification efforts.

    Following a subsequent permanency planning hearing held 23

October 2013,2 the district court changed Penny’s permanent plan

to guardianship, finding, inter alia, that Respondent’s “well

documented mental limitations” rendered her “barely able to take

care of herself and . . . unable to adequately provide for the

physical and mental well-being of [Penny,]” who was then four

years old.       Despite the “myriad of services . . . provided to

assist   [Respondent]     in   developing      [parenting]     skills[,]”     the

court found that she “has not benefitted, as would be required,

to entrust the care of the minor child to her once again.”

Respondent’s     therapist     had   seen    “no   progress”   by    Respondent

since January 2012, and had “greater concerns now than at the

onset of the case in regards to the [Respondent’s] judgment and

decision making.”     “Three and one-half years after the child was



2
  Effective 1 October 2013, all review hearings after the initial
permanency    planning   hearing   are   designated   “subsequent
permanency planning hearings” under N.C. Gen. Stat. § 7B-
906.1(a) (2013).    See 2013 N.C. Sess. Laws 129, §§ 25-26, 41
(June 19, 2013).
                                           -5-
removed,”     the      court    found,     Respondent     “continues        to     need[]

supervision during her weekly visitation[,]” is “unable to set

boundaries[,]” and “is often at a loss as to how to proceed”

with Penny, who “has made it very clear to [Respondent] that she

believes her parents to be the foster parents.”

      The district court held a subsequent permanency planning

hearing     on    4    December     2013      and    entered     an    order      ceasing

reunification efforts and granting guardianship of Penny to Mr.

and Mrs. M. on 22 January 2014.                  Respondent filed timely notice

of appeal from the order.

                               II. Respondent’s Appeal

      “‘Appellate        review     of    a    permanency      planning         order    is

limited to whether there is competent evidence in the record to

support the findings and the findings support the conclusions of

law.’”     In re R.A.H., 182 N.C. App. 52, 57-58, 641 S.E.2d 404,

408 (2007) (quoting In re J.C.S., 164 N.C. App. 96, 106, 595
S.E.2d 155, 161 (2004)).                Findings not specifically challenged

on   appeal      are   presumed    to    be   supported     by    evidence       and    are

binding.      See Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d
729, 731 (1991).

      In   selecting      an     appropriate        disposition       for   a    juvenile

adjudicated abused, neglected, or dependent, the district court
                                                  -6-
“solely      considers         the    best       interests         of    the     child.”         In    re

Pittman, 149 N.C. App. 756, 766, 561 S.E.2d 560, 567 (2002).                                           We

review       the    district         court’s      assessment             of    the     child’s       best

interests for abuse of discretion.                           In re D.S.A., 181 N.C. App.
715, 720, 641 S.E.2d 18, 22 (2007).                                “An abuse of discretion

occurs when the trial court's ruling is so arbitrary that it

could not have been the result of a reasoned decision.”                                          In re

Robinson, 151 N.C. App. 733, 737, 567 S.E.2d 227, 229 (2002)

(internal marks omitted).

                                 A. Visitation Schedule

    Respondent             first      claims          the    district         court        abused     its

discretion          by     awarding        her        just       two     hours        of    supervised

visitation with Penny twice per month.                                 Under N.C. Gen. Stat. §

7B-905.1,          “[a]n    order      that       .    .     .    continues       the      juvenile’s

placement          outside      the        home       shall       provide        for       appropriate

visitation         as    may   be     in    the       best       interests       of    the    juvenile

consistent with the juvenile’s health and safety.”                                           N.C. Gen.

Stat.    §    7B-905.1(a)           (2013).           Where       the     court       establishes       a

guardianship, its order “shall specify the minimum frequency and

length       of      the     visits        and        whether          the    visits         shall     be

supervised.”            Id. § 7B-905.1(c).                 The order may also provide for

“additional visitation as agreed upon by the respondent and . .
                                              -7-
. guardian.”         Id.    Moreover, if the court retains jurisdiction

in the cause, it must inform the parties of their right to file

a motion for review of the visitation plan.                          Id. § 7B-905.1(d).

       Respondent      argues       that       the     district         court     based    its

visitation plan upon “logistics and a desire to end the case

rather than Penny’s best interest.”                    We disagree.

       The   court    received      evidence         and    made       findings    regarding

Penny’s      increasingly         adverse      reactions          to    her     visits    with

Respondent.       Supplementing DSS’s written report, the DSS social

worker    described        Respondent’s         most      recent       visit    with     Penny,

during    which      “the   minor       child       was    very      difficult     with    the

mother.”       Atypically         for    the    child,      Penny       had    rebuffed     the

social worker’s attempt to redirect her and had “kicked [the

social    worker]     as    she    had    been       kicking      the    mother[.]”         The

social worker discussed the visit with Penny’s therapist, who

had observed “similar behaviors in [Penny] and believes that

this is her way of expressing her not understanding what’s going

on with . . . these community visits that [Respondent] has been

getting,     with     [Penny]      being       brought        over      to    [Respondent’s]

house, and not really understanding what’s going on and why.”

The social worker also noted that Respondent had “told [Penny]

that   she    would    be    living      at    her     home    with      [Respondent]      and
                                        -8-
showed [Penny] her bedroom.             And that has further confused the

minor child.”        In light of these circumstances, DSS recommended

reducing Respondent’s visitation with Penny to “a minimum of

once per month for one hour arranged between [Respondent] and

the   legal   guardians    and    supervised      by   the    legal   guardians.”

Penny’s guardian ad litem (“GAL”) and Mr. and Mrs. M. concurred

in this recommendation.

      The social worker did remind the court that DSS would no

longer facilitate Respondent’s visitation if a guardianship was

established.        Because Mr. and Mrs. M. “both work outside of the

home” and “have two other children [who] are actively engaged in

community     activities[,]”      the    social      worker   referred      to   the

difficulty     “[l]ogistically          for   them     scheduling      visits[.]”

However, when asked whether this difficulty was “the reason for

the recommendation to go from a minimum of four times a month to

once a month[,]” Gillespie responded, “No, that is not the only

reason.   That is just one piece of it.”

      Penny’s co-GAL testified that the GAL recommended reducing

Respondent’s visitation with Penny to one hour per month because

of “the angst that the child is clearly exhibiting” as a result

of the visits, not issues of scheduling convenience.                   “Given the

escalation     in     [Penny’s]    behavior       currently[,]”       the    co-GAL
                                   -9-
explained, “I think [Penny] needs some time to work with the

therapist to be able to resolve some of the conflict that she’s

dealing with.”

     Mr. M. explained that he and his wife “feel that [] once a

month visitation at this point would be reasonable . . . mostly

due to the fact that we want to make sure that [Penny] is very

clear as to what her situation is and not confuse the situation

in her mind.”       Mr. M. specifically noted concern about “comments

by [Respondent] in regards to [Penny] returning home or sleeping

in   [her]    bed   or   residence[.]”   Mr.   M.   also   expressed   a

reluctance to allow “someone other than ourselves to supervise

the visits.”

     In its order, the district court expressly concluded that

“[t]he best interest of the minor child will be served by” the

following visitation plan:

             Supervised visitation between the Mother and
             the minor child shall occur a minimum of two
             hours twice per month.   The legal guardians
             may allow individuals other than themselves
             to supervise visits between the Mother and
             the minor child in the community if the
             legal guardians believe such identified
             individuals to be appropriate . . . .      It
             should be noted that it is the Court’s
             preference that visitation by the Mother be
             expanded as the minor child becomes older.
                                                -10-
The   court       did    not     foreclose         additional          community     visits      or

visits      of    a     duration          longer    than        the    prescribed         two-hour

minimum.         Indeed, the order contemplates expanding Respondent’s

visitation        in     the    future.            The     court       further      found       that

Respondent was “aware that the matter may be brought before the

Court for review [at] anytime by the filing of a motion for

review”     by     a    party.            See   N.C.     Gen.       Stat.   §    7B-906.1(n)(4)

(2013).      Because the order plainly reflects the court’s proper

exercise of discretion based on its assessment of Penny’s best

interests, Respondent’s assignment of error is overruled.

      Respondent also contends that the court abdicated its fact-

finding     duty        under       N.C.    Gen.    Stat.       §     7B-906.1     by     adopting

“verbatim” the version of facts contained in the written reports

submitted by DSS and the GAL.                          She characterizes the court’s

order as “resembl[ing] a rubber stamp of the opinion of DSS.”

Citing our decision in In re J.S., 165 N.C. App. 509, 598 S.E.2d
658 (2004), Respondent suggests that the court’s findings do not

evince a proper exercise of discretion.

      The        purpose       of     a    permanency       planning            hearing    is     to

establish “the best plan of care to achieve a safe, permanent

home for the juvenile within a reasonable period of time.”                                      N.C.

Gen. Stat. § 7B-906.1(g) (2013).                       Following the hearing, “[t]he
                                   -11-
court may maintain the juvenile’s placement . . . or order a

different placement, appoint a guardian of the person for the

juvenile   pursuant   to   G.S.   7B-600,   or   order   any   disposition

authorized by G.S. 7B-903[.]”         Id. § 7B-906.1(i).        The court

must consider the seven criteria set forth in N.C. Gen. Stat. §

7B-906.1(d) and “make written findings regarding those that are

relevant[.]”   If the court elects not to place the juvenile with

a parent, it must also enter findings as to any of the six

“relevant” factors in N.C. Gen. Stat. § 7B-906.1(e).

    Although she refers to the district court’s duty to make

findings under the statutes, Respondent does not contend that

the court failed to address any particular criterion set forth

therein.   Respondent instead argues, based on In re J.S., that

the court improperly delegated its fact-finding responsibility

by relying so heavily on the written report submitted by DSS.

We disagree.

    In In re J.S., this Court reviewed “a cursory two page”

permanency planning review order in which the district court

merely “incorporated [by reference] a court report from DSS and

a mental health report on the oldest boy as a finding of fact.”
165 N.C. App. at 511, 598 S.E.2d at 660.           While affirming that

“it is permissible for       trial courts    to consider all written
                                            -12-
reports and materials submitted” at a dispositional hearing, we

also stated that a “court should not broadly incorporate these

written reports from outside sources as its findings of fact.”

Id.    Because the court’s few findings were “not sufficiently

specific to allow this Court to review its decision and . . .

also fail[ed] to comply with the statutory requirements” for a

permanency     planning      review        order,    we   remanded    for    additional

findings.      Id. at 513, 598 S.E.2d at 661.

      Unlike the “cursory two page order” at issue in In re J.S.,

the   order    sub    judice    includes       forty      paragraphs    of    detailed,

single-spaced findings of fact covering almost eight full pages.

See In re C.M., 183 N.C. App. 207, 213, 644 S.E.2d 588, 593

(2007) (“In this case, the trial court considered the written

reports,    incorporated        the       written   reports,    and    made    findings

based upon the reports.”); In re J.W., K.W., 173 N.C. App. 450,

455-56,    619 S.E.2d 534,     539-40       (2005).     Rather    than    merely

reciting allegations or broadly incorporating other sources, the

district      court   made     specific,       affirmative     findings       regarding

Respondent’s      history      of    abusive       relationships,      her    hiding    of

these from DSS, her inability to recognize situations that were

unsafe to herself or her child, and her persistent inability to

benefit    from      services       and    apply    learned    information      to     new
                                           -13-
situations.         The    court    also    made    findings     regarding       Penny’s

three and one-half years in foster care and her bond with Mr.

and Mrs. M., her escalating misbehavior during and after visits

with     Respondent,        and     her     difficulties         coping      with     and

understanding “the current situation regarding the Mother and

foster    parents.”         We     thus    find    In    re    J.S.    to   be    easily

distinguishable.

       For purposes of appellate review, it is immaterial that

many of the district court’s findings of fact are copied from

the DSS or GAL reports.             See In re R.A.H., 182 N.C. App. at 60,

641 S.E.2d at 409.           “The standard of review that applies to an

assignment challenging a dispositional finding is whether the

finding is supported by competent evidence.”                         In re C.M., 183

N.C.   App.    at   212, 644 S.E.2d    at    593.        Inasmuch     as   “[s]uch

reports constitute competent evidence,” the court is free to

“rel[y] upon them in reaching its finding of fact.”                                 In re

R.A.H., 182 N.C. App. at 60, 641 S.E.2d at 409.                               Moreover,

Respondent’s assertion that the court merely “rubber stamped”

the    DSS    report      ignores    the     fact       that   the    court      awarded

Respondent substantially more visitation than was                           unanimously

recommended by DSS, the GAL, and Mr. and Mrs. M.                             Cf. In re

K.S., 183 N.C. App. 315, 323-24, 646 S.E.2d 541, 545-46 (2007)
                                       -14-
(“[C]ontrary to respondent’s contentions, the trial court did

not       adopt      lock-stock-and-barrel             DSS’s       summary        and

recommendations.        Indeed, the trial court declined to follow

DSS’s recommendation[.]”).

       Respondent further notes that many of the court’s findings

concern events       that occurred during the course of the case,

rather than “current” information.                  She then faults the court

for failing to incorporate any findings from its 26 September

2013    order     denying     DSS’s   motion    to    terminate     her    parental

rights.     Neither of these objections has merit.                 It is entirely

proper, if not imperative, for the court to consider the history

of the case when determining the appropriate disposition for a

juvenile.       Furthermore, we find no indication that the court

disregarded its 26 September 2013 order in its account of the

case     history.       The     findings    describe        Respondent’s     active

participation in parenting classes, a domestic violence support

group,    and     individual     therapy,      as    well    as   her   consistent

visitation with Penny.            They credit Respondent’s “progress in

caring for herself,” including her transition from APS payee

services to managing her own finances in October 2012.                     However,

the    court    found   that    Respondent’s        “judgment     and   ability   to

benefit from supports has waxed and waned over the time that the
                                        -15-
minor child has been in the custody of RCDSS, since May 3,

2010[,]” but that she “has not benefitted, as would be required,

to entrust the care of the minor child to her once again.”

       Respondent   also     suggests    that    the    district       court   should

have    ordered     additional      “community          visits     during        which

[Respondent] was the parent instead of visits during which [Mr.

or   Mrs.   M.]   remained    the   parent      in   charge”     and    should    have

required    that    Respondent      be    included       in    Penny’s       therapy.

However, the court heard no evidence that Penny’s best interests

demanded    these   activities.          To    the     contrary,       the   evidence

indicated that Penny was struggling with the uncertainty created

by three and one-half years in foster care and by the ambiguity

of her relationships with Respondent and Mr. and Mrs. M.                           The

terms of Respondent’s visitation reflect the court’s thoughtful

balancing of her rights as a parent with Penny’s need for a

“safe, permanent home within a reasonable amount of time.”                        N.C.

Gen. Stat. § 7B-100(5) (2013).            Accordingly, we find no abuse of

discretion.

                      B. Waiver of Review Hearings
                               -16-
      Respondent next claims the district court erred by waiving

further review hearings in this cause pursuant to N.C. Gen.

Stat. § 7B-906.1(n).3   Subsection (n) provides:

          [T]he court may waive the holding of
          hearings required by this section . . . if
          the court finds by clear, cogent, and
          convincing evidence each of the following:

          (1)   The  juvenile   has   resided  in   the
          placement for a period of at least one year.

          (2) The placement is stable and continuation
          of the placement is in the juvenile's best
          interests.

          (3) Neither the juvenile's best interests
          nor the rights of any party require that
          review hearings be held every six months.

          (4) All parties are aware that the matter
          may be brought before the court for review
          at any time by the filing of a motion for
          review or on the court's own motion.

          (5) The court order has designated the
          relative or other suitable person as the
          juvenile's permanent custodian or guardian
          of the person.

Id.

      We find no error here.    Paragraph 40(a)-(e) of the order

includes all of the necessary findings required by N.C. Gen.

Stat. § 7B-906.1(n)(1)-(5).    The district court explicitly made

3
  Subsection 7B-906.1(n) differs only slightly from former N.C.
Gen. Stat. § 7B-906(b) (2011), which was repealed effective 1
October 2013. See 2013 N.C. Sess. Laws 129, §§ 25, 41.
                                        -17-
these findings “[b]y clear, cogent, and convincing evidence,” as

prescribed by subsection (n).               Of these findings, Respondent

challenges only the determination that Penny’s best interests

did    not   “require    that     review       hearings   be     held   every   six

months[.]”       See id. § 7B-906.1(n)(3).          Given the lengthy history

of this case, the stability of Penny’s placement with Mr. and

Mrs. M., and the minor child’s obvious need for permanence, we

find ample support for the finding that Penny’s best interests

no longer required regular review hearings.                Nor does Respondent

assert that her rights as a parent required additional hearings,

inasmuch as she retained the right to file motions for review.

We thus find no basis for Respondent’s claim that the court

should have conducted “at least one more review.”

                                C. Guardianship

       Respondent next claims that the district court abused its

discretion in awarding guardianship of Penny to Mr. and Mrs. M.

Respondent repeats her prior assertion that the court failed to

make independent findings of fact when it copied language from

the report filed by DSS.          She also asserts that the court failed

to    consider    her   “growth    and     progress”      in    avoiding   abusive

relationships,       managing     her      finances,      and     improving     her

parenting    skills.      Respondent       notes    she   “was    never    given   a
                                          -18-
chance to care for Penny” during “a trial placement or even

overnight visits.”

       Pursuant      to   N.C.    Gen.    Stat.      §    7B-600(a)      (2013),    the

district court may “appoint a guardian at any time during the

juvenile proceedings . . . when it finds such appointment to be

in the juvenile’s best interests.”                 In re E.C., 174 N.C. App.
517,   520,    621 S.E.2d 647,    650-51   (2005).        Appointment       of   a

guardian at a permanency planning review hearing is explicitly

authorized by N.C. Gen. Stat. § 7B-906.1(j).4                          The court has

broad discretion to determine a juvenile’s best interests, In re

D.S.A., 181 N.C. App. 715, 720, 641 S.E.2d 18, 22 (2007), and an

authorized     disposition       based     thereon       “will   not    be   disturbed

absent    clear       evidence     that     the      decision      was       manifestly

unsupported by reason.”           In re N.B., 167 N.C. App. 305, 311, 605
S.E.2d 488, 492 (2004).

       Initially, we note that Respondent appeared to consent to

the guardianship at the conclusion of the hearing.                           In urging

the court to grant her visitation beyond the one hour per month

recommended by DSS, her counsel stated as follows:

              [Respondent] understands that guardianship
              is coming. I mean we’re not – we’re beyond

4
  Subsection 7B-906.1(j) is identical to former N.C. Gen. Stat. §
7B-907(f), which was repealed effective 1 October 2013.       See
2013 N.C. Sess. Laws 129, §§ 25, 41.
                                         -19-
              contesting that.    It’s something actually
              that we attempted to discuss before we went
              through six days in a termination hearing.
              I’m just asking for the Court to put in
              place enough structure that will provide
              [Respondent]   the   opportunity  to   stay
              involved with her child.

(emphasis added).

       Assuming,      arguendo,    that    Respondent        did   not    waive      this

issue    or    invite     the   alleged     error,      we    find   no      abuse     of

discretion.       As noted above, the fact that the court’s findings

of   fact     quote   from   the   DSS    report      does   not   undermine      their

validity.      See In re R.A.H., 182 N.C. App. at 60, 641 S.E.2d at

409.     The findings describe Respondent’s persistent struggles

with life skills, judgment, and decision-making.                         They further

underscore the stability and success of Penny’s foster placement

as well as the bond Penny developed with Mr. and Mrs. M. after

three and one-half years in their care.                      The court expressly

found and concluded that Penny’s best interests would be served

by her continued placement with Mr. and Mrs. M. and by their

appointment as her guardians.             Both DSS and the GAL agreed with

the court’s assessment.

       Finally,       Respondent   claims       the    district      court     awarded

guardianship to Mr. and Mrs. M. without properly verifying that

they “understand[] the legal significance of the appointment and
                                          -20-
will    have    adequate     resources     to    care    appropriately     for    the

juvenile[,]” under N.C. Gen. Stat. §§ 7B-600(c) and 7B-906.1(j).

We have previously held these provisions do not “require that

the    court    make   any    specific     findings     in   order    to   make   the

verification.”         In    re   J.E.,   182    N.C.   App.   612,   616-17,     643
S.E.2d 70, 73 (2007).              We conclude that the court’s findings

were sufficient.

       The order includes the following language addressing the

verification requirement:

               The Court has verified that [Mr. and Mrs.
               M.] understand the legal significance of the
               appointment of guardianship regarding the
               minor child. The[y] have adequate resources
               to care appropriately for the minor child.
               [Mrs.   M.]    is   employed  and   receives
               compensation for her employment, and though
               at this time [Mr. M.] has been laid off from
               his   previous    employment,  he   receives
               unemployment compensation.

Respondent      challenges        these   findings      as   unsupported    by    the

evidence and otherwise inadequate.               Specifically, she argues the

evidence did not show that Mr. and Mrs. M. understood their

obligation to honor any future expansion of visitation ordered

by the court.          Respondent characterizes the court’s assessment

of the guardians’ financial resources as “perfunctory[.]”

       Competent evidence supports the challenged findings.                       Mr.

M. testified that he and Mrs. M. had served as Penny’s foster
                                       -21-
parents since 3 May 2010, that they understood the guardianship

arrangement recommended by DSS, and that they wished to have

guardianship      of   the    child.       In   addition      to    expressing     his

understanding of and willingness to comply with the visitation

schedule    recommended        by   DSS,    Mr.   M.    testified      as    follows

regarding Respondent’s ongoing right to visitation:

            Q. Are you willing to continue to make that
            type of visitation available between [Penny]
            and her mother, visitation that would be
            well beyond a simple hour a month?

            A.   Well, if it were consistent with the
            court order at the – anywhere from – if they
            were as to an hour or two to four hours,
            we’d be willing to provide access for those
            visits.

(emphasis added).            While Mr. M. balked at the suggestion of

“having someone other than ourselves supervise the visits[,]”

particularly a person the guardians had never met, he agreed to

“possibly increasing visitation if that was something that was

left available.”        In its report to the court, DSS noted that it

had   discussed     the   legal     guardianship       with   Mr.    and    Mrs.   M.,

including the issue of “continued visitation . . . should the

court      accept      the     Department’s       recommendation            regarding

Guardianship.”         The DSS social worker testified that Mr. and

Mrs. M. had generally “gone above and beyond what the minimum of

the court order has said in regards to visits.”
                                          -22-
      Insofar as Respondent suggests the court erroneously found

that Mr. and Mrs. M. were aware of her right to file a motion

seeking additional visitation, we note the following exchange

between the court and their counsel:

             THE COURT: My understanding is is once I've
             deemed them guardians, if that's what I
             choose to do, then the only hearing that
             gets done after that is if someone files a
             motion to have them removed for acting
             inconsistent with their responsibilities as
             guardian.

             [COUNSEL FOR MR. AND MRS. M.]: Right, and
             certainly i[f] visitation is an issue, they
             can bring that issue forward as well as the
             mother.

Though Respondent also posits several hypothetical scenarios in

her brief to this Court, N.C. Gen. Stat. §§ 7B-600 and 7B-

906.1(j)     do    not   require    the    court       to   review   every   possible

future      contingency      with     the        guardians      to    ensure       their

understanding of the legal ramifications thereof.

      The district court properly verified that Mr. and Mrs. M.

had adequate resources to care for Penny.                     The court’s findings

about the guardians’ income accurately reflect the testimony of

Mr.   M.,    who    also   affirmed       that    he    and   his    wife    had   “the

financial means to care for [Penny.]”                   The court was also aware

that Mr. and Mrs. M. had cared for Penny since May 2010, and had

previously been recommended as an adoptive placement by DSS and
                                     -23-
the GAL.    Cf. In re J.E., 182 N.C. App. at 617, 643 S.E.2d at 73

(allowing verification based on pre-existing evidence such as a

DSS home study).        The GAL reported to the court that Mr. and

Mrs. M. had “properly attended to” any issues that arose with

Penny    during   the   placement.     The    evidence   and   the   court’s

findings were sufficient to satisfy N.C. Gen. Stat. §§ 7B-600(c)

and 7B-906.1(j).

                             III. Conclusion

    The district court did not abuse its discretion in awarding

Respondent two hours of supervised visitation twice per month,

awarding guardianship to Mr. and Mrs. M., and waiving future

review hearings.        The court made sufficient findings of fact

supported by competent evidence.             Accordingly, we affirm the

order.

    Affirmed.

    Judges HUNTER, Robert C., and DAVIS concur.

    Report per Rule 30(e).